DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bogdan Zinchenko on 3/16/21.
The application has been amended as follows: 
In the claims:
In claim 1, on lines 3, 4, 6, 8, 10, 12, 13, 14, 15, 18, 19, 24 and 30, all capital letters (“A” in “A” or “An”) have been changed to lowercase (“a” or “an”, respectively).
In claim 4, on lines 3 and 5, capital letter “A” has been changed to lowercase “a”.
In claim 9, “The watch” has been changed to read “A watch” and “a repeater” has been changed to read “the repeater”.
In claim 10, “The watch” has been changed to read “A watch” and “a repeater” has been changed to read “the repeater”.

Please replace the entire Abstract with the following Abstract:

A repeater mechanism includes: an hour part, which is mobile between a resting position and a reading position; an hour spring that returns the hour part towards its reading position; a chain that is hooked to the hour part; a barrel that includes a shaft, a drum, a spring, a pulley that is mobile in rotation relative to the shaft and on which the chain is hooked, and also a ratchet that is integral in rotation with the barrel shaft and coupled to the pulley as long as the hour part exerts a traction force on the chain, and uncoupled from the pulley as soon as this traction force is cancelled out; and a pulley spring that is interposed between the ratchet and the pulley.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or reasonably suggest the claimed repeater mechanism including a striking mechanism having a pulley and a chain which is able to be wound up partially on the pulley, the chain being hooked, by a proximal end, on the pulley and, by a distal end, on the hour part; wherein the pulley is mobile in rotation relative to the barrel shaft, and including a ratchet, integral in rotation with the barrel shaft and coupled in rotation with the pulley as long as the hour part exerts a traction force on the chain and uncoupled in rotation from the pulley as soon as the traction force exerted on the chain by the hour part in the reading position is cancelled out; and a pulley spring interposed between the ratchet and the pulley, and which exerts on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON M COLLINS/Examiner, Art Unit 2844                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833